DETAILED ACTION
	It is respectfully brought to Applicant’s attention that upon careful reconsideration of Applicant’s argument’s set forth in the Appeal Brief filed 6/9/22, particularly Applicant’s traversal of the rejection under 35 USC 102(e) made with KENYON, which the Office has made the decision to include an alternative rejection in response to Applicant’s argument that KENYON fails to teach the air humidifier incorporated into the ventilator.  Accordingly, a new/alternative Non-final Office action is as follows:

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102/103(a)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language; or

the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 1-8 and 10-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by KENYON et al. (US 8,006,691) and/or in the alternate as being obvious over KENYON et al. in view of Wixey et al. (US 7,478,635).
The KENYON et al. reference discloses a ventilator apparatus comprising a plurality of air pathways associated with airflow couplings (110,108; see at least Figure 8), and at least one blower/fan unit 90, wherein the at least one blower is mounted within the ventilator apparatus with elastomeric elements 103 in conjunction with springs 102 so as to acoustically dampen the sound generated by the at least one blower/fan unit, wherein the mere connection between the ventilator and the humidifier via elements 110 and 703 alone meets the limitation of “integratable” and meets the Webster definition (as contested by Applicant) of “to unite with something else” (i.e. integrate).

In regard to claims 2, 12-15 and 17, see at least Figures 14-21 which show various views of a ventilator apparatus such as a top part (see at least element 648), a bottom part (see at least element 602) and a part (see at least elements 698,699 and 700) that defines water reservoir or tub, wherein during operation of the device the various parts of the apparatus are at least snap fit together (see at least col. 12, lines 22-31) and would imply that the top and bottom parts cannot and should not be removed during operation of the apparatus.
In regard to claims 3 and 4, see at least Figures 14-21 where a housing 602 and various connecting elements (i.e. this can merely be the unnumbered flanges or structures that interface the various parts with respect to each other) or the snap fit structures or elements in at least col. 12, lines 22-31.

In regard to claims 5-7, 10, 11 and 16,  see coupling member 108 (i.e. connecting element) that includes one side or area for connection to a hose (i.e. patient interface) and another side for connection to a unit area (i.e. the outlet of the fan unit 90).

However, upon careful reconsideration of Applicant’s argument and Applicant taking issue over the interpretation of the term “integratable” as meaning incorporated into, Applicant’s attention is alternatively drawn to the Wixey et al. reference which clearly discloses another ventilator apparatus having an air humidifier (106,200) incorporated into the ventilator (i.e. “integratable”) by cover 102 thus preventing user access to the water chamber 200 associated with the air humidifier for at least a reason for implied safety (see the full paragraph bridging col. 4 and 5).  Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was made to modify the KENYON et al. to have the air humidifier “integratable” into the ventilator by including at least a cover thus preventing user access to the water chamber 200 associated with the air humidifier as taught by Wixet al. for at least a reason for implied safety (see the full paragraph bridging col. 4 and 5).  

  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,463,827.
The patented claims define a ventilator apparatus including a breathing air humidifier, ventilating hose, defined passageways and at least one blower with associated elastomeric elements that essentially anticipates the now claimed subject matter.  Therefore, since the claims are anticipated and could have been previously claimed, they are not patentably distinct from each.   Applicant’s attention is directed to the correspondence chart below which shows how the application and patented claims correspond.

‘502 application claims		‘827 patent claims	
1					1
2					2
3,4					3
5,6,7					4,5
8,9,10,11				6,7,8,9
12,13,14,15				10
16,17					11,12,13,14


			
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 
In regard to Applicant’s argument that the KENYON reference fails to the claim limitation of the humidifier being “integrated” within a ventilator, the Office disagrees.  The mere connection between the ventilator and the humidifier via elements 110 and 703 alone meets the limitation and meets the Webster definition (as pointed out by Applicant) of “to unite with something else”.  Furthermore, Applicant’s attention is directed to the alternative rejection made under 103 in italics above.
In regard to Applicant’s argument that KENYON fails to meet the limitation that the ventilator comprising at least two defined air pathways “provided in a region of the breathing air humidifier” , the Office disagrees again.  The limitation merely requires that the air pathways be provided “in a region” which is sufficiently broad and open ended as to what one of ordinary skill would consider “in a region” be in the proximity there to as, for example, via couplings 110,108.
In regard to Applicant’s argument that KENYON fails to meet the required limitations of claim 5-7, 10, 11 and 16, the Office disagrees.  Like above with respect to being “in a region”, the limitation being “in an area” is sufficiently broad to encompass the Office’s interpretation such as the coupling member 108 (i.e. connecting element) that includes one side or area for connection to a hose (i.e. patient interface) and another side for connection to a unit area (i.e. the outlet of the fan unit 90).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649